 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDBROADWAYRUBBERCORPORATIONandINTERNATIONALCHEMICALWORKERS UNION,AFL,PETITIONER.Case No.9-RC-2099.July19,1954Supplemental Decision and Certification of RepresentativesOn March 17, 1954, pursuant to a Decision and Direction of Electionissued by the National Labor Relations Board,, an election by secretballotwas conducted under the direction and supervision of theRegional Director for the Ninth Region among the employees of theEmployer in the unit found appropriate by the Board.Upon the con-clusion of the election, the parties were furnished a tally of ballots.The tally showed that there were 16 votes cast, of which 8 were forand 7 against the Petitioner.There was one challenged ballot, thatof Leo Forister.As the challenged ballot was sufficient in number to affect the resultsof the election, the Regional Director conducted an investigation, andon April 21, 1954, issued and duly served upon the parties his reporton challenged ballot.The ballot of Leo Forister was challenged bythe Petitioner on the ground that he is a supervisor as defined inthe Act.The Regional Director's investigation discloses that therehas been no change in Forister's duties since the hearing, November24, 1953, at which the parties stipulated that he was a supervisorwithin the meaning of the Act and the Employer's president andgeneral manager there testified that Forister has the authority to hireand fire employees.The Regional Director recommended that thechallenge to Leo Forister's ballot be sustained, and that an appro-priate certification be issued by the Board.The Employer filed excep-tions to the Regional Director's report.The Board has considered the Regional Director's report and theEmployer's exceptions thereto, and hereby adopts the findings andrecommendations of the Regional Director.Accordingly, as it ap-pears that the Petitioner has secured a majority of the valid votes castin the election, we shall certify the Petitioner as the bargaining repre-sentative of the employees in the appropriate unit.[The Board certified the International Chemical Workers Union,AFL, as the designated collective-bargaining representative of the em-ployees of the Employer in the unit found appropriate in the Deci-sion and Direction of Election.]MEMBER BEESON took no part in the consideration of the above Sup-plemental Decision and Certification of Representatives.1Not reportedin printed volumes of Board Decisions and Orders109 NLRB No. 90.